Exhibit 10.1
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT OF
STEVEN R. MUMMA
 


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this 11th day of February, 2009, between New York Mortgage Trust,
Inc., a Maryland corporation (the “Company”), and Steven R. Mumma (the
“Executive”). This Agreement amends, restates and supersedes in all respects
that certain Employment Agreement, dated as of the 18th day of January, 2008, by
and between the Company and the Executive.
 
The Executive is presently employed as the Chief Executive Officer, President
and Chief Financial Officer of the Company.  The Board of Directors of the
Company (the “Board”) recognizes that the Executive’s contribution to the growth
and success of the Company has been substantial.  The Board desires to provide
for the continued employment of the Executive and to make certain changes in the
Executive’s employment arrangements with the Company which the Board has
determined will reinforce and encourage the continued attention and dedication
to the Company of the Executive as a member of the Company’s management, in the
best interest of the Company and its shareholders.  The Executive is willing to
commit himself to continue to serve the Company, on the terms and conditions
herein provided.  The Executive’s continued employment with the Company is
contingent on his execution of this Employment Agreement.
 
In order to effect the foregoing, the Company and the Executive wish to enter
into an employment agreement on the terms and conditions set forth
below.  Accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
1.           Employment.  The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein.
 
2.           Term.  The Term of this Employment Agreement will commence on
February 11, 2009 and end on December 31, 2009, unless further extended or
sooner terminated as hereinafter provided.  “Term” shall mean the actual
duration of Executive’s employment hereunder, taking into account any extensions
or termination of employment pursuant to Section 6.
 
3.           Position and Duties.  The Executive shall serve as the Chief
Executive Officer, President and Chief Financial Officer of the Company and
shall have such responsibilities, duties and authority as he may have as of the
date hereof (or any position to which he may be promoted after the date hereof)
and as may from time to time be assigned to the Executive by the Board that are
consistent with such responsibilities, duties and authority.  The Executive
shall also serve as a senior executive officer of certain subsidiaries of the
Company, with positions, titles and responsibilities that are suitable for the
Chief Executive Officer, President and Chief Financial Officer of the Company,
at the reasonable request of the Board without additional compensation.  The
Executive understands that the Company may hire another person in the future to
assume the position of Chief Financial Officer and that, in such event, the
Executive would be required to resign as Chief Financial Officer.  The Executive
shall devote substantially all his working time and efforts to the business and
affairs of the Company; provided, that nothing in this Agreement shall preclude
Executive from serving as a director or trustee in any other firm or from
pursuing personal real estate investments and other personal investments, as
long as such activities do not interfere with Executive’s performance of his
duties hereunder.
 
 
 

--------------------------------------------------------------------------------

 
4.           Place of Performance.  In connection with the Executive’s
employment by the Company, the Executive shall be based at the principal
executive offices of the Company in New York, New York, except for required
travel on the Company’s business to an extent substantially consistent with
present business travel obligations.
 
5.           Compensation and Related Matters.
 
(a)           Base Salary.  The Company shall pay the Executive a base salary
annually (the “Base Salary”), which shall be payable in periodic installments
according to the Company’s normal payroll practices.  The initial Base Salary
shall be $200,000 effective retroactively to January 1, 2009.  During the Term,
the Board or the Compensation Committee of the Board (the “Compensation
Committee”) shall review the Base Salary at least once a year to determine
whether the Base Salary should be increased effective the following January
1.  Any increase shall be determined before March 31 of each year and shall be
retroactive to January 1.  The Base Salary, including any increases, shall not
be decreased during the Term.  For purposes of this Agreement, the term “Base
Salary” shall mean the amount established and adjusted from time to time
pursuant to this Section 5(a).
 
(b)           Cash Incentive Awards.
 
(i)           Annual Cash Bonus.  The Executive shall be eligible to participate
in the Company’s annual cash incentive bonus plan adopted by the Compensation
Committee for each fiscal year (including any partial year) during the Term of
this Agreement (“Bonus Plan”).  If the Executive or the Company, as the case may
be, satisfies the performance criteria contained in such Bonus Plan for a fiscal
year, he shall receive an annual Incentive Bonus (as defined below) in an amount
determined by the Compensation Committee and subject to ratification by the
Board, if required.  If the Executive or the Company, as the case may be, fails
to satisfy the performance criteria contained in such Bonus Plan for a fiscal
year, the Compensation Committee may determine whether any Incentive Bonus shall
be payable to Executive for that year, subject to ratification by the Board, if
required.  The Bonus Plan shall contain both individual and corporate
performance goals for each fiscal year established by the Compensation
Committee.  The annual Incentive Bonus shall be paid to the Executive no later
than thirty (30) days after the date the Compensation Committee determines
whether the criteria in the Bonus Plan for such fiscal year were satisfied.
 
(ii)           Definition of Incentive Bonus.  For purposes of this Agreement,
the term “Incentive Bonus” shall mean any annual cash bonus payable pursuant to
Section 5(b)(i) and any special bonus payable pursuant to Section 5(b)(ii).  The
total target Incentive Bonus for 2009, assuming the Company and Executive
achieve the performance goals established in the Bonus Plan to be established by
the Compensation Committee referred to in Section 5(b)(i) are achieved, shall be
in the range of $300,000 to $600,000.
 
 
2

--------------------------------------------------------------------------------

 
(c)           Stock Based Awards.  The Company has established the 2004 Stock
Incentive Plan (“Stock Incentive Plan”).  Subject to the terms and conditions of
the Stock Incentive Plan, as amended from time to time, the Executive shall be
eligible to participate in the Stock Incentive Plan, and shall be eligible to
receive restricted stock awards under the Stock Incentive Plan.  The
Compensation Committee shall approve any such awards made to the Executive
pursuant to the Stock Incentive Plan.
 
(i)           Stock Incentive Plan Restricted Stock Awards.  Any Stock Incentive
Plan provides for the issuance of shares of Company common stock as restricted
common stock (“Restricted Stock Grants”) to the extent that such shares of
common stock are available thereunder.  Restricted Stock Grants awarded to the
Executive shall vest such that 1/3 of the awarded shares are vested upon
issuance, 1/3 shall vest on the first anniversary of the date of issuance, and
1/3 shall vest on the second anniversary of the date of
issuance.  Notwithstanding the foregoing, the Executive will be 100% vested and
all restrictions on each outstanding Restricted Stock Grant will lapse upon
(i) a Change in Control (as defined herein), (ii) a termination by the Company
without Cause (as defined herein), (iii) a termination by the Executive for Good
Reason (as defined herein), (iv) the Executive’s death, (v) the Disability (as
defined below) of the Executive, and that the Executive will forfeit all
unvested shares if he is terminated for Cause or he terminates for other than
Good Reason. The common stock issued as Restricted Stock Grants will have voting
and dividend rights.
 
For purposes of this Agreement:
 
“Acquiring Person” means that a Person, considered alone or as part of a “group”
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, is or becomes directly or indirectly the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of securities representing at
least fifty percent (50%) of the Company’s then outstanding securities entitled
to vote generally in the election of the Board; provided, however, that JMP
Group and its affiliates shall not be deemed to be an Acquiring Person for
purposes of this Agreement.
 
“Continuing Director” means any member of the Board, while a member of the Board
and (i) who was a member of the Board on the closing date of the Company’s
initial public offering of the Common Stock or (ii) whose nomination for or
election to the Board was recommended or approved by a majority of the
Continuing Directors.
 
“Control Change Date” means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
 
 
3

--------------------------------------------------------------------------------

 
“Change in Control” means (i) a Person is or becomes an Acquiring Person;
(ii) holders of the securities of the Company entitled to vote thereon approve
any agreement with a Person (or, if such approval is not required by applicable
law and is not solicited by the Company, the closing of such an agreement) that
involves the transfer of all or substantially all of the Company’s total assets
on a consolidated basis, as reported in the Company’s consolidated financial
statements filed with the Securities and Exchange Commission; (iii) holders of
the securities of the Company entitled to vote thereon approve a transaction
(or, if such approval is not required by applicable law and is not solicited by
the Company, the closing of such a transaction) pursuant to which the Company
will undergo a merger, consolidation, or statutory share exchange with a Person,
regardless of whether the Company is intended to be the surviving or resulting
entity after the merger, consolidation, or statutory share exchange, other than
a transaction that results in the voting securities of the Company carrying the
right to vote in elections of persons to the Board outstanding immediately prior
to the closing of the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% (fifty percent) of the Company’s voting securities carrying
the right to vote in elections of persons to the Company’s Board, or such
securities of such surviving entity, outstanding immediately after the closing
of such transaction; (iv) the Continuing Directors or directors who are
affiliated with JMP Group or its affiliates cease for any reason to constitute a
majority of the Board; or (v) the Board adopts a resolution to the effect that,
in its judgment, as a consequence of any one or more transactions or events or
series of transactions or events, a Change in Control of the Company has
effectively occurred. The Board shall be entitled to exercise its sole and
absolute discretion in exercising its judgment and in the adoption of such
resolution, whether or not any such transaction(s) or event(s) might be deemed,
individually or collectively, to satisfy any of the criteria set forth in
subparagraphs (i) through (v) above.  Notwithstanding the foregoing, for
purposes of this Agreement, (a) the issuance and sale by the Company of its
Series A Convertible Preferred Stock and any conversion of such Series A
Convertible Preferred Stock into shares of the Company’s common stock shall not
be deemed to be a Change of Control, (b) any acquisition by JMP Group or one or
more of its affiliates of (A) fifty percent (50%) or more of the voting
securities of the Company entitled to vote in the election of directors, whether
by merger, share exchange, tender offer, stock purchase, consolidation or other
form of business combination, or (B) assets of the Company in a transaction that
involves a transfer of assets that requires approval by the Company’s
shareholders under the Maryland General Corporation Law, shall not be deemed to
be a Change of Control, and (c) any issuance by the Company of newly issued
shares of its capital stock in a private or public offering of securities for
cash shall not be deemed to be a Change of Control.
 
“Person” means any human being, firm, corporation, partnership, or other
entity.  “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act.  The term “Person” does not include the Company or any Related Entity, and
the term Person does not include any employee-benefit plan maintained by the
Company or any Related Entity, or any person or entity organized, appointed, or
established by the Company or any Related Entity for or pursuant to the terms of
any such employee-benefit plan, unless the Board determines that such an
employee-benefit plan or such person or entity is a “Person”.
 
“Related Entity” means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.
 
 
4

--------------------------------------------------------------------------------

 
(d)           Benefits.
 
(i)           Vacation.  The Executive shall be entitled to four (4) weeks of
paid vacation per full calendar year.  The Executive shall be entitled to cash
in lieu of any unused vacation time.  The Executive shall not be entitled to
carry over any unused vacation time from year to year.
 
(ii)           Sick and Personal Days.  The Executive shall be entitled to sick
and personal days in accordance with the policies of the Company.
 
(iii)           Employee Benefits.
 
(A)           Participation in Employee Benefit Plans.  Subject to the terms of
any applicable plans, policies or programs, the Executive and his spouse and
eligible dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans, including but not limited to benefits such as
group health, dental, accident, disability insurance, group life insurance, and
a 401(k) plan, as such benefits may be offered from time to time, on a basis no
less favorable than that applicable to other executives of the Company.
 
(B)           Disability Insurance.  The Company shall reimburse the Executive
the amount of the premiums paid by the Executive on, at the Executive’s cost, a
renewable long-term Disability plan that, subject to the terms of such plan and
any applicable plans, policies or programs, provides for payment of not less
than $240,000.00 for so long as any long-term Disability of the Executive
continues.  In addition, the Company shall reimburse the Executive the amount of
the premiums payable by the Executive with respect to a personal supplemental
long-term disability insurance policy providing for benefits equal to at least
100% of the Executive’s Base Salary for so long as any long-term Disability of
the Executive continues.  The Company shall not be obligated to reimburse the
Executive for such amounts until the Executive has presented the Company with a
statement documenting such payments.
 
(C)           Annual Physical.  If the Executive desires an annual physical
examination, the Company shall provide, at its cost, a medical examination for
the Executive on an annual basis by a licensed physician in the New York, New
York metropolitan area selected by the Executive.  The results of the
examination and any medical information or records regarding the examination
will be provided by the physician to the executive, and not to the Company.
 
(D)           Directors and Officers Insurance.  During the Term and for a
period of 24 months thereafter, the Executive shall be entitled to director and
officer insurance coverage for his acts and omissions while an officer and
director of the Company on a basis no less favorable to him than the coverage
provided to current officers and directors.
 
(E)           Life Insurance.  The Company shall reimburse the Executive the
amount of the premiums paid by the Executive on a whole life policy for the
benefit of the Executive or the Executive’s designated beneficiaries with a
death benefit of $3.0 million.  The Executive shall be entitled to reimbursement
of any income tax that the Executive incurs with respect to the Company’s
payment of premiums.  The Company shall not be obligated to reimburse the
Executive for such amounts until the Executive has presented the Company with a
statement documenting such payments.
 
 
5

--------------------------------------------------------------------------------

 
(F)           Key Man Life Insurance.  The Company may purchase on the life of
the Executive up to $15.0 million of key man life insurance with the Company as
the beneficiary of the death benefit.
 
(iv)           Expenses, Office and Systems Support.  The Executive shall be
entitled to reimbursement of all reasonable expenses, in accordance with the
Company’s policy as in effect from time to time and on a basis no less favorable
than that applicable to other executives of the Company, including, without
limitation, telephone, reasonable travel and reasonable entertainment expenses
incurred by the Executive in connection with the business of the Company, upon
the presentation by the Executive of appropriate documentation.  The Executive
shall also be entitled to appropriate office space, systems support and other
critical services necessary for the performance of the Executive’s duties.
 
6.           Termination.  The Executive’s employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:
 
(a)           Death.  The Executive’s employment hereunder shall terminate upon
his death.
 
(b)           Disability.  If, in the written opinion of a qualified physician
reasonably agreed to by the Company and the Executive, the Executive shall
become unable to perform his duties hereunder due to Disability, the Company may
terminate the Executive’s employment hereunder.  As used in this Agreement, the
term “Disability” shall mean inability of the Executive, due to physical or
mental condition, to perform the essential functions of the Executive’s job,
after consideration of the availability of reasonable accommodations, for more
than 180 total calendar days during any period of 12 consecutive months.
 
(c)           For Cause.  The Company may terminate the Executive’s employment
hereunder for Cause.  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon a determination
by at least a majority of the members of the Board (other than Executive) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive of such meeting, the purpose thereof and the
particulars of the basis for such meeting and the Executive is given an
opportunity, together with counsel, to be heard before the Board) that Executive
(i) has committed fraud or misappropriated, stolen or embezzled funds or
property from the Company or an affiliate of the Company or secured or attempted
to secure personally any profit in connection with any transaction entered into
on behalf of the Company or any affiliate of the Company, (ii) has been
convicted of, or entered a plea of guilty or “nolo contendre” to, a felony which
in the reasonable opinion of the Board brings Executive into disrepute or is
likely to cause material harm to the Company’s (or any affiliate of the Company)
business, financial condition or prospects, (iii) has, notwithstanding not less
than 30 days’ prior written notice from the Board, failed to perform (other than
by reason of illness or temporary disability ) his material duties hereunder,
(iv) has violated or breached any material law or regulation to the material
detriment of the Company or any affiliates of the Company or its business, or
(v) has breached any non-disclosure agreement between Executive and the Company
which causes or is reasonably likely to cause material harm to the Company.  Any
notice of termination delivered by the Company to Executive that purports to
notify Executive of a termination for Cause, but where the Company has not
otherwise followed the procedures set forth in the definition of “Cause” above,
shall be deemed to constitute a notice of termination without Cause pursuant to
Section 6(d) hereof.  Neither a notice from the Company to Executive that a
meeting of the Board has been scheduled to determine whether grounds for a
termination for “Cause” exist, nor the holding of such a meeting, shall itself
be construed as a notice of termination for such purpose.
 
 
6

--------------------------------------------------------------------------------

 
(d)           Without Cause.  The Company may at any time terminate the
Executive’s employment hereunder without Cause.
 
(e)           Termination by the Executive.
 
(i)           The Executive may terminate his employment hereunder (A) for Good
Reason, or (B) at any time after the date hereof by giving sixty (60) days prior
notice of his intention to terminate.
 
(ii)           For purposes of this Agreement, “Good Reason” shall mean (A) a
failure by the Company to comply with any material provision of this Agreement
(other than the Company’s payment obligations referred to in clause (E) below)
which has not been cured within thirty (30) days after notice of such
noncompliance has been given by the Executive to the Company, (B) the assignment
to the Executive of any material duties inconsistent with the Executive’s
position with the Company or a substantial adverse alteration in the nature or
status of the Executive’s responsibilities without the consent of the Executive,
except that (i) removal of the Executive from the position of Chief Financial
Officer, (ii) a determination by the Nominating and Corporate Governance
Committee of the Board of Directors not to nominate the Executive for
re-election as a director of the Company or (iii) a failure by the Company’s
stockholders to elect the Executive as a director of the Company shall not be
deemed to be “Good Reason,” (C) without the consent of the Executive, a material
reduction in employee benefits other than a reduction generally applicable to
similarly situated executives of the Company, (D) without the consent of the
Executive, relocation of the Company’s principal place of business outside of
the Borough of Manhattan in the City of New York, or (E) any failure by the
Company to pay the Executive Base Salary or any Incentive Bonus to which he is
entitled under the Bonus Plan which failure has not been cured within ten (10)
days after notice of such noncompliance has been given by the Executive to the
Company or any failure of the Compensation Committee to approve a Bonus Plan for
any fiscal year.
 
(f)           Any termination of the Executive’s employment by the Company or by
the Executive (other than termination pursuant to subsection (a) or (b) of this
Section 6) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 12.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
 
 
7

--------------------------------------------------------------------------------

 
(g)            “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated pursuant to subsection (b) above, the date
as of which the physician’s written opinion is received by the Company, (iii) if
the Executive’s employment is terminated pursuant to subsection (c) above, the
date specified in the Notice of Termination, and (iv) if the Executive’s
employment is terminated for any other reason, the date sixty (60) days
following the date on which a Notice of Termination is given.
 
7.           Compensation Upon Termination, Death or During Disability.
 
(a)           Death.  If the Executive’s employment is terminated by his death,
the Company shall within ten (10) days following the date of the Executive’s
death, pay to the Executive’s designated beneficiary(ies) an amount equal to the
Executive’s annual Base Salary for the year in which the termination took place,
and an amount equal to the Executive’s target Bonus for the year in which the
termination took place, together with any other amounts to which the Executive
is entitled pursuant to death benefit plans, programs and policies. In addition,
all stock options, restricted stock awards and any other equity awards granted
by the Company to the Executive shall become fully vested, unrestricted and
exercisable as of the Date of Termination.
 
(b)           Disability.  During any period that the Executive fails to perform
his duties hereunder as a result of his incapacity due to a physical or mental
condition (“disability period”), the Executive shall continue to receive his
full Base Salary at the rate then in effect for such disability period (and
shall not be eligible for payments under the disability plans, programs and
policies maintained by the Company or in connection with employment by the
Company (“Disability Plans”)) until his employment is terminated pursuant to
Section 6(b) hereof, and upon such termination, the Executive shall, within ten
(10) days of such termination, be entitled to all amounts to which the Executive
is entitled pursuant to the Disability Plans. The Executive’s rights under any
long-term Disability Plan shall be determined in accordance with the provisions
of such plan, but in no event will the Company maintain a long-term Disability
plan that provides for payment of less than 200% of the Executive’s Base
Salary.  In addition, upon the Executive’s termination in accordance with
Section 7(b) hereof, all stock options, restricted stock grants awards and any
other equity awards granted by the Company to the Executive shall become fully
vested, unrestricted and exercisable as of the Date of Termination.
 
(c)           Cause or other than Good Reason.  If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive for other than
Good Reason, the Company shall pay the Executive his full Base Salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given and reimburse the Executive for all reasonable and customary expenses
incurred by the Executive in performing services hereunder prior to the Date of
Termination in accordance with Section 6(d), and the Company shall have no
further obligations to the Executive under this Agreement.
 
(d)           Termination by the Company without Cause (other than for death or
Disability) or Termination by the Executive for Good Reason.  If the Company
shall terminate the Executive’s employment other than for death, Disability
pursuant to Section 6(b) or Cause, or the Executive shall terminate his
employment for Good Reason, then:
 
 
8

--------------------------------------------------------------------------------

 
(i)           the Company shall pay the Executive any earned and accrued but
unpaid installment of Base Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given and all other unpaid and pro
rata amounts to which the Executive is entitled as of the Date of Termination
under any compensation plan or program of the Company, including without
limitation, the approved annual Bonus Plan for the year in which the Date of
Termination occurs and all accrued but unused vacation time, such payments to be
made in a lump sum on or before the tenth day following the Date of Termination;
 
(ii)           in lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination, the Company shall pay as
liquidated damages to the Executive $500,000, except that in the event of a
Change of Control during 2009, the amount shall include the $500,000 plus the
the Executive’s target Bonus for the year in which the Change of Control occurs;
such payment to be made in a lump sum on or before the tenth day following the
Date of Termination.  In addition, all stock options, restricted stock awards
and any other equity awards granted by the Company to the Executive shall become
fully vested, unrestricted and exercisable as of the Date of Termination;
 
(iii)           In the case of a termination of the Executive’s employment by
the Company without Cause or for Disability, or by the Executive for Good
Reason, the Company shall pay the full cost for the Executive to participate in
the health insurance plan in which the Executive was enrolled immediately prior
to the Date of Termination for a period of eighteen (18) months, provided that
the Executive’s continued participation is possible under the general terms and
provisions of such plans and programs.  In the event that the Executive’s
participation in any such plan or program is barred, the Company shall arrange
to provide the Executive with benefits substantially similar to those which the
Executive would otherwise have been entitled to receive under such plan from
which his continued participation is barred; and
 
(iv)           The obligations of the Company to make any payments to Executive
required under Section 7(d)(ii) hereof shall be conditioned on the execution and
delivery by the Executive of a general release of claims in form and substance
reasonably satisfactory to the Company.
 
8.           Nondisclosure.  The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.  The agreement made in this Section 8 shall be in addition to,
and not in limitation or derogation of, any obligations otherwise imposed by law
or by separate agreement upon the Executive in respect of confidential
information of the Company.
 
 
9

--------------------------------------------------------------------------------

 
9.           Successors; Binding Agreement.  This Agreement shall be binding
upon and inure to the benefit of successors and permitted assigns of the
parties.  This Agreement may not be assigned, nor may performance of any duty
hereunder be delegated, by either party without the prior written consent of the
other; provided, however, the Company may assign this Agreement to any successor
to its business, including but not limited to in connection with any subsequent
merger, consolidation, sale of all or substantially all of the assets or stock
of the Company or similar transaction involving the Company or a successor
corporation.
 
10.           Additional Payments by the Company.
 
(a)           If it is determined (as hereafter provided) that any payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any option, share
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then Executive will be entitled
to receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
 
(b)           All determinations required to be made under this Section 10,
including whether an Excise Tax is payable by Executive and the amount of such
Excise Tax and whether a Gross-Up Payment is required and the amount of such
Gross-Up Payment, will be made by the Company’s then current outside auditors;
provided that if that firm is unwilling or unable to provide such services,
another accounting firm may be selected by the Company (such accounting firm the
“Accounting Firm”).  The Company will direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and
Executive within 30 calendar days after the date of the change in control or the
date of Executive’s termination of employment, if applicable, and any other such
time or times as may be requested by the Company or Executive.  If the
Accounting Firm determines that any Excise Tax is payable by Executive, the
Company will pay the required Gross-Up Payment to Executive no later than five
calendar days prior to the due date for Executive’s income tax return on which
the Excise Tax is included.  If the Accounting Firm determines that no Excise
Tax is payable by Executive, it will, at the same time as it makes such
determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his federal, state, local income or
other tax return.  Any determination by the Accounting Firm as to the amount of
the Gross-Up Payment will be binding upon the Company and Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code (or any
successor provision thereto) and the possibility of similar uncertainty
regarding applicable state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts or fails to pursue its remedies pursuant to
Section 10(f) hereof and Executive thereafter is required to make a payment of
any Excise Tax, Executive shall so notify the Company, which will direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and Executive as promptly as possible.  Any such Underpayment will be
promptly paid by the Company to, or for the benefit of, Executive within five
business days after receipt of such determination and calculations.
 
 
10

--------------------------------------------------------------------------------

 
(c)           The Company and Executive will each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by
Section 10(b) hereof.
 
(d)           The federal, state and local income or other tax returns filed by
Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive.  To the extent the Excise Tax has not been previously withheld from
amounts paid to the Executive, Executive will make proper payment of the amount
of any Excise Tax, and at the request of the Company, provide to the Company
true and correct copies (with any amendments) of his federal income tax return
as filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of Executive’s federal income tax return, or corresponding
state or local tax return, if relevant, the Accounting Firm determines that the
amount of the Gross-Up Payment should be reduced, Executive will within five
business days pay to the Company the amount of such reduction.
 
(e)           The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections
10(b) and 10(d) hereof will be borne by the Company.  If such fees and expenses
are initially advanced by Executive, the Company will reimburse Executive the
full amount of such fees and expenses within five business days after receipt
from Executive of a statement therefore and reasonable evidence of his payment
thereof.
 
(f)           Executive will notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment.  Such notification will be given as promptly as
practicable but no later than ten (10) business days after Executive actually
receives notice of such claim and Executive will further apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid (in each case, to the extent known by Executive).  Executive will not pay
such claim prior to the earlier of (x) the expiration of the 30-calendar-day
period following the date on which he gives such notice to the Company and (y)
the date that any payment of amount with respect to such claim is due.  If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:
 
(i)           provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;
 
 
11

--------------------------------------------------------------------------------

 
(ii)           take such action in connection with contesting such claim as the
Company reasonably requests in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
 
(iii)           cooperate with the Company in good faith in order effectively to
contest such claim; and
 
(iv)           permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company will bear and pay directly all
costs and expenses (including interest and penalties) incurred in connection
with such contest and will indemnify and hold harmless Executive, on an
after-tax basis, for and against any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limiting the
foregoing provisions of this Section 10(f), the Company will control all
proceedings taken in connection with the contest of any claim contemplated by
this Section 10(f) and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim (provided that Executive may participate
therein at his own cost and expense) and may, at its option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided, however, that if the Company directs Executive to pay the tax claimed
and sue for a refund, the Company will advance the amount of such payment to
Executive on an interest-free basis and will indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which the contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of any such contested
claim will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and Executive will be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
 
(g)           If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 10(f) hereof, Executive receives any refund with
respect to such claim, Executive will (subject to the Company’s complying with
the requirements of Section 10(f)) hereof) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
any taxes applicable thereto).  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 10(f) hereof, a determination is
made that Executive will not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial or refund prior to the expiration of 30 calendar days after
such determination, then such advance will be forgiven and will not be required
to be repaid and the amount of such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid pursuant to this Section 10.
If, after the receipt by Executive of a Gross-Up Payment but before the payment
by Executive of the Excise Tax, it is determined by the Accounting Firm that the
Excise Tax payable by Executive is less than the amount originally computed by
the Accounting Firm and consequently that the amount of the Gross-Up Payment is
larger than that required by this Section 10, Executive shall promptly refund to
the Company the amount by which the Gross-Up Payment initially made to Executive
exceeds the Gross-Up Payment required under this Section 10.
 
 
12

--------------------------------------------------------------------------------

 
11.           Continued Performance.  Provisions of this Agreement shall survive
any termination of Executive’s employment hereunder if so provided herein or if
necessary or desirable fully to accomplish the purposes of such provisions,
including, without limitation, the obligations of the Executive under the terms
and conditions of Sections 8 and 9.  Any obligation of the Company to make
payments to or on behalf of the Executive under Section 7 is expressly
conditioned upon the Executive’s continued performance of the Executive’s
obligations under Sections 8 and 9 for the time periods stated in Sections 8 and
9.  The Executive recognizes that, except to the extent, if any, provided in
Section 7, the Executive will earn no compensation from the Company after the
Date of Termination.
 
12.           Notices.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Steven R. Mumma
c/o New York Mortgage Trust, Inc.
52 Vanderbilt Ave.
Suite 403
New York, NY 10017
 
If to the Company:
 
New York Mortgage Trust, Inc.
52 Vanderbilt Ave.
Suite 403
New York, NY 10017
Attn: Compensation Committee
 
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
13.           Miscellaneous.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer of the Company as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without regard
to its conflicts of law principles.
 
 
13

--------------------------------------------------------------------------------

 
(a)           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
(b)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall deemed to be in an original but all of which
together will constitute one and the same instrument.
 
(c)           Disputes.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration conducted before a panel of three arbitrators in New York, New York
in accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction with
respect to any violation or threatened violation of the provisions of Section 9
of this Agreement and the Executive hereby consents that such restraining order
or injunction may be granted without the necessity of the Company’s posting any
bond. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  The expenses of arbitration shall be borne by the Company.
 
(d)           Executive’s Legal Expenses.  In the event that the Executive
institutes any proceeding to enforce his rights under, or to recover damages for
breach of this Agreement, the Executive, if he is the prevailing party, shall be
entitled to recover from the Company any actual expenses for attorney’s fees and
disbursements incurred by him.
 
(e)           Indemnification.  The Company shall indemnify and hold Executive
harmless to the maximum extent permitted by the laws of the State of Maryland
(and the law of any other appropriate jurisdiction after any reincorporation of
the Company) against judgments, fines, amounts paid in settlement and reasonable
expenses, including attorneys’ fees incurred by Executive, in connection with
the defense of, or as a result of any action or proceeding (or any appeal from
any action or proceeding) in which Executive is made or is threatened to be made
a party by reason of the fact that he is or was an officer or trustee of the
Company, regardless of whether such action or proceeding is one brought by or in
the right of the Company to procure a judgment in its favor (or other than by or
in the right of the Company); provided, however, that this indemnification
provision shall not apply to any action or proceeding relating to a dispute
between the Company and the Executive based on any alleged breach or violation
of this Agreement.
 
(f)           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, with
respect to the subject matter hereof.
 
[Signatures on next page]
 
 
14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.





 
NEW YORK MORTGAGE TRUST, INC.
                   
By:
/s/ James J. Fowler
   
Name:
James J. Fowler
   
Title:
Chairman of the Board
                           
STEVEN R. MUMMA
                   
/s/ Steven R. Mumma
 



 
15

--------------------------------------------------------------------------------

